DETAILED ACTION
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
                                             Information Disclosure Statement
1.      The information disclosure statement (IDS) submitted on 9/30/2022 and is in compliance with the provisions of 37 CFR 1.97. According, the information disclosure statement is being considered by the Examiner.

Response to Amendments
2.        This Office Action is in response to amendment filed: 9/30/2022.
           Claims 14-25 are still pending.
            Claim 1-13 have been canceled.            Claims 14-25 are newly added.
            Claim 14 is independent claim.

                                                    Response to Arguments
3.      Apparatus claims 1-13 are cancelled with replacement of a new set of method claims 14-15. Accordingly, applicant’s arguments regarding to rejected claims 1-13 in the final office action are moot in view of the new ground(s) of rejection.          
                                                                Examiner Notes
4.	Examiner cites particular paragraphs, columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102 
5.     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.      Claims 14-15, 17 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker (US. Pub. 20180008849; hereinafter “Baker”).
         Regarding claim 14, Baker discloses a method for using a mask fitting level determination device (a fit-checking apparatus 10, in Fig. 1), comprising:
          inserting a mask inner pressure detection unit (pressure sensors 12) between a mask (a full-face mask 19 or a half-face mask 16, in Fig. 1, covers mouth and nose and the face of a wearing person 11) that covers a mouth and a nose and a face surface of a wearing person (as shown in Fig. 1, the pressure sensors 12 were inserted in between the full-face mask 19 and the face of the wearing person);
          measuring pressure value inside the mask with the mask inner pressure detection unit (the CPU 18 can be configured to measure the pressure within the respirator to monitor the breathing rate and depth of the wearer at intervals, or continuously (see paragraph[0027] and Fig. 1);
          using a circuit control unit (a processor 11, in Fig. 1) to derive determination information from a measurement result of the pressure value (The processor 22 then plots the air pressure sensor readings as a function of time, and determines whether or not the air pressure within the sealed interior volume 14 of the respirator 16, 18 is below or above the upper threshold value; see [0050]);
             generating display information for the wearing person based on the circuit control unit (The test result is then indicated by the green LED 20 illuminating to indicate a “pass” result, or the red LED 20 illuminating to indicate a “fail” result; see [0060]. Or an alternative embodiment of the invention sees the indicator 20 in the form of a smartphone application, which has a GUI 32. The GUI 32 has an “instructions” area 34, a “results” area 36 and a “user input” area 37. The user is prompted to wake-up the system by the “Wake” instruction 70 being highlighted on the GUI 32. The CPU 22 computes the test result and displays it in the results area 36 of the GUI 32. In the illustrated embodiment, a graph 86 of pressure versus time is plotted, along with a pass/fail result 88; see  [0061 and 0023]);
             showing the wearing person the display information on a determination display unit (the CPU 22 computes the test result and displays it in the results area 36 of the GUI 32; see [0065]);
            activating a start switch (a press button 72 turned on for activating the pressure sensors reading; see Fig. 1 and [0061]) to start a mask inner pressure detection operation (presses a “wake” button 72, which is a touch-sensitive area of the user input area 37 of the GUI 32. A signal is then sent, via the wireless connection 26 to the fit-checking apparatus 10, and the CPU 22 begins polling the pressure sensor 12 for readings; see [0061]); and            showing at least one of good fitting display units and bad fitting display units on the display information on the determination display unit shows (the CPU 22 computes the test result and displays it in the results area 36 of the GUI 32. In the illustrated embodiment, a graph 86 of pressure versus time is plotted, along with a pass/fail result 88; see [0065] and Fig. 1);
             wherein the good fitting display units being activated when a difference in variation of a mask inner pressure in a trial time required for mask fitting level determination is equal to or greater than prescribed threshold values, and the bad fitting display unit is activated when the difference in variation is less than the prescribed threshold values (a CPU operatively connected to the air pressure sensor and to the indicator,  wherein the CPU is adapted, in use, to: indicate, via the indicator, the start of a fit-check procedure and to monitor a drop in air pressure within the sealed interior volume of the respirator until a lower threshold air pressure value is reached; indicate, via the indicator, that the lower threshold air pressure value has been reached and to monitor the air pressure within the sealed interior volume of the respirator for a predetermined period of time; indicate, via the indicator, the expiry of the predetermined period of time; determine whether the measured air pressure within the sealed interior volume of the respirator at the end of the said predetermined period of time is below or above an upper threshold value; and if the measured air pressure within the sealed interior volume of the respirator at the end of the said predetermined period of time is below the upper threshold value, to indicate, via the indicator, a “pass” result; or if the measured air pressure within the sealed interior volume of the respirator at the end of the said predetermined period of time is above the upper threshold value, to indicate, via the indicator, a “fail” result; see at least in [0012]).
         Regarding claim 15, Baker discloses the method of claim 14, further comprising:
supplying electricity to the circuit control unit and the determination display unit by a battery unit (see [0023]).         Regarding claim 17, Baker discloses the method of claim 14, wherein the mask inner pressure detection unit (12) is inserted between the mask (19) and the face surface of the wearing person (11)  using a cable (an electrical wiring between the pressure sensor 12 with the CPU 18).
         Regarding claim 21, Baker discloses the method of claim 14, further comprising:
providing the plurality of good fitting display units (LEDs and GUI 32) on the basis of the plurality of prescribed threshold values set in a stepwise manner in accordance with fitting levels (see [0012-0013]).
Claim Rejections - 35 USC § 103
7.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.     Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Liu et al. (US Pub. 2006/0048783; hereinafter “Liu”).         Regarding claim 16, Baker discloses the method of claim 14, except for explicitly specifying further comprising: using a power supply switch to start and stop the supply of the electricity to the circuit control unit and the determination display unit.
           Liu discloses, in Figs. 1-16, a personal mask test system (a mask test system 10) comprising a battery unit (a battery pack with a battery life indicator 34) that supplies electricity to a circuit control unit (500) in the test instrument (10) and a determination display unit (12)(see [0064-69]); a power supply switch (a power-on/off button 26) that starts and stops the supply of the electricity to the circuit control unit and the determination display unit; and a start switch (a start testing button 28) that starts a mask inner pressure detection operation (see [0064-0065]).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the fit-check apparatus of Baker by using a power supply switch to start and stop the supply of the electricity to the circuit control unit and the determination display unit as taught by Liu for purpose of providing a mask test system is portable so as to allow an individual to carry the system in his/her pocket, thus enabling the individual to test the efficacy of face mask seal, and hence increasing the frequency of a fit-test and the effectiveness of the face mask (see the summary of Liu).
9.     Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Rachapudi et al. (US Pub. 20160166859; hereinafter “Rachapudi”).         Regarding claim 18, Baker discloses the method of claim 14, except for explicitly specifying that further comprising: using a wireless transmission function of the mask inner pressure detection unit to transmit the information of the measured pressure value to the circuit control unit.          Rachapudi discloses a testing mask seal system (220 in Fig. 2) having a mask inner pressure detection unit (200), wherein using a wireless transmission function of the mask inner pressure detection unit to transmit the information of the measured pressure value to the circuit control unit.( In a wireless connection, the mask can include a communication component (e.g., wireless transceiver) to allow communication to and/or from one or both of a computing device and/or reader; see [0025]).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the fit-check apparatus of Baker by using a wireless transmission function of the mask inner pressure detection unit to transmit the information of the measured pressure value to the circuit control unit, in order to meet the system design and specification requirement.
          Regarding claim 19, Baker discloses the method of claim 14, except for explicitly specifying that further comprising: using a wireless receiving function of the circuit control unit to receive the information of the pressure value sent from the mask inner pressure detection unit.       
           Rachapudi discloses a testing mask seal system (220 in Fig. 2) having a mask inner pressure detection unit (200), wherein using a wireless receiving function of the circuit control unit to receive the information of the pressure value sent from the mask inner pressure detection unit ( In a wireless connection, the mask can include a communication component (e.g., wireless transceiver) to allow communication to and/or from one or both of a computing device and/or reader; see [0025]).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the fit-check apparatus of Baker by using a wireless receiving function of the circuit control unit to receive the information of the pressure value sent from the mask inner pressure detection unit, in order to meet the system design and specification requirement.
10.     Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Opperman et al. (US Pat. 10786693; hereinafter “Opperman”).
          Regarding claim 20, Baker discloses the method of claim 14, except for explicitly specifying that, wherein the mask inner pressure detection unit is an ultra-small pressure sensor of a piezoresistive type.           Opperman discloses a mask (10 in Fig. 1) having a pressure sensor (20), wherein the mask inner pressure detection unit is an ultra-small pressure sensor of a piezoresistive type (The preferred pressure sensors are piezoresistive; see col. 34 lines 61-65).
           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the fit-check apparatus of Baker by having the pressure detection unit is an ultra-small pressure sensor of a piezoresistive type as taught by Opperman for purpose of providing the pressure sensor which used low power and capable of  accurately and repeatably in extreme conditions (see the summary of Col. 34 lines 61-65).

11.     Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Baker.
          Regarding claims 23-25, Baker discloses the mask level determination device according to claim 14, except for specify that wherein providing a mirror for checking how the mask is worn at an opening/closing lid of the main body, providing an pinching an edge of the mask and the mask inner pressure detection unit with a clamp.
  However, having a mirror for checking how the mask is worn, an accommodation unit for the mask inner pressure detection unit and a cable is provided at the main body, and wherein a clamp that can pinch an edge of the mask is provided at the mask inner pressure detection unit is known practice and generally recognized as being within the level skill in the art.
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the fit-check apparatus of Baker by having a mirror for checking how the mask is worn, an accommodation unit for the mask inner pressure detection unit and a cable is provided at the main body, and wherein a clamp that can pinch an edge of the mask is provided at the mask inner pressure detection unit, in order to meet the system design and specification requirement on the basis of its suitability for the intended use as a matter of obvious design choice.

Allowable Subject Matter
12.     Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art of Record
13.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Patil (U.S Pub. 20180311517) discloses a method for completing fit testing on a mask (see specification for more details).

Conclusion
14.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2858                                                                                                                                                                                                        
10/18/2022